Citation Nr: 0102163	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  95-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active duty from June 1966 to December 1969.  

This appeal arises from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claims for service connection 
for post-traumatic stress disorder, hearing loss, tinnitus 
and folliculitis barbae.  

The veteran appealed only the issues of service connection 
for post-traumatic stress disorder, hearing loss and 
tinnitus.  During the pendency of this appeal the RO granted 
service connection for tinnitus in an April 1994 rating 
action and service connection for bilateral hearing loss in a 
May 1995 rating action.  The veteran indicated disagreement 
with the ratings assigned to those disabilities.  At a 
hearing at the RO in October 1996 the veteran withdrew his 
appeal as to the evaluations for tinnitus and hearing loss.  
The only issue currently in appellate status is the issue of 
service connection for post-traumatic stress disorder.  


REMAND

The veteran contends that he currently has post-traumatic 
stress disorder due to events which occurred while he was 
working in Thailand as a helicopter mechanic.  According to 
his service personnel records, from December 1968 to December 
1969, the veteran was stationed in Thailand serving with the 
U.S. Air Force.  After the veteran was separated from the 
service he went to work for Air America in Thailand.  Records 
from Air America demonstrate that while the veteran was their 
employee, he was involved in a helicopter accident in October 
1971.  

VA medical records include diagnosis and treatment for post-
traumatic stress disorder.  The RO denied the veteran's claim 
for service connection for post-traumatic stress disorder on 
the basis that the stressful events which caused him to 
develop post-traumatic stress disorder occurred while he was 
employed with Air America and not while he was on active duty 
with the U.S. Air Force.  The RO found that the in-service 
stressors claimed by the veteran were not combat related and 
were unverified.  

The veteran testified at a hearing in February 1994 that he 
worked as a mechanic with the Air Force in Udorn, Thailand.  
He also was stationed at a base on the border with Laos on 
the Mekong River.  His unit was assigned to do search and 
rescue missions to retrieve downed pilots.  The name of the 
operation was Jolly Green Giant.  He testified that he did 
not go on any rescue missions.  He did unload wounded and 
dead bodies from the helicopters after rescue missions.  His 
unit received incoming mortar fire.  None of them hit close 
enough for him to get any shrapnel.  (T-1,2,3,4,5,6,7,8).  

In June 1996 the RO requested the U.S. Army and Joint 
Services Environmental Support Group (ESG) to verify the 
veteran's claimed stressors.  The request listed the 
veteran's unit of assignment as 40th AEROSP Resc/RC PACAF.  
The ESG replied in July 1996 that they had insufficient 
information to do meaningful research and that any future 
inquiries should include the veteran's Air Force Form (AF) 7.  
The RO received a copy of the veteran's AF 7 in October 2000.  
They did not forward another request for verification of the 
veteran's stressors with the AF 7 attached.  The AF 7 lists 
the veteran's organization and station of assignment in 
Thailand as 40ARRS Udorn Afld Thailand (PACAF).  

The veteran contends that his testimony should be sufficient 
to establish the existence of these stressful events.  The 
Board takes this opportunity to explain to the veteran that 
the evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  VA General Counsel 
has issued an opinion as to determinations of whether or not 
a veteran was engaged in combat with the enemy for the 
purposes of 38 U.S.C.A. § 1154(b) (West 1991).  In VAOPGCPREC 
12-99 the General Counsel concluded that the phrase engaged 
in combat with the enemy required that the veteran had 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  

If the claimed stressor is not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by "credible supporting evidence".  See Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1999).  Other than the 
statements of the veteran, the only evidence of record 
regarding the in-service stressors in this case are the 
recitations of the veteran's history in his medical records.  
In Moreau v. Brown, 9 Vet. App. 389 (1996), the Court 
interpreted § 3.304(f) as precluding the use of medical 
opinions based on post-service examination of veterans as 
credible evidence to help establish "actual" occurrence of 
in-service stressors.  The Court has held that such evidence 
cannot constitute corroborating testimony because the 
treating physician has no personal knowledge of the events in 
question.  See also LeShore v. Brown, 8 Vet. App. 406 (1995).  
For that reason the veteran is encouraged to supply any 
details of his claimed in-service stressors which might be 
used to verified those incidents.  

In November 1992 the Social Security Administration (SSA) 
granted the veteran a period of disability due to substance 
abuse and post-traumatic stress disorder.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
pursuant to its statutory duty to assist, "VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits".  Clarkson v. Brown, 4 Vet. App. 565, 567-68 
(1993); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(pursuant to duty to assist, VA must seek to obtain all 
pertinent records, including SSA records, of which it is put 
on notice); Masors v. Derwinski, 2 Vet. App. 181, 187-88 
(1992).  A review of the claims folder reveals that the RO 
did not attempt to obtain the veteran's medical records from 
the SSA.  As these records may contain evidence pertinent to 
his current claim, the RO should attempt to obtain the SSA 
records.  See also Cohn v. Brown, 10 Vet. App. 128, 151 
(1997).

It is noted that that prior to June 1999 provisions of 
38 C.F.R. § 3.304(f) required that there be a "clear 
diagnosis" of post-traumatic stress disorder.  However, this 
regulation was amended in June 1999.  The amendment, in part, 
eliminated the requirement of a "clear diagnosis."  61 Fed. 
Reg. 32,807-32,808.  In the instant case, the Board finds 
that elimination of the requirement of a "clear diagnosis," 
lessened the burden on the veteran.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for psychiatric symptoms.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service such as dates, 
places, detailed descriptions of events, 
and any other identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.

4.  Then, the RO should review the file 
and prepare a summary of all claimed 
stressors.  The RO should thereafter use 
all available resources to obtain any 
information which might corroborate the 
veteran's alleged stressors.  

5.  The RO should schedule the veteran 
for an examination by a psychiatrist to 
determine the nature and extent of any 
psychiatric disability found to be 
present.  All indicated tests should be 
conducted.  The claims file must be made 
available to the examiner prior to the 
examination.  The examiner should rule in 
or out a diagnosis of post-traumatic 
stress disorder.  If post-traumatic 
stress disorder is diagnosed, the 
criteria upon which such diagnosis is 
made, including identification of the 
stressor(s), should be indicated.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



